The opinion of the court was delivered by
Minturn, J.
The suit was on five promissory notes, made by defendant, payable to the Imperial Lumber Company. The payee endorsed them in blank to the Union Lumber Company, from which company they came in due course to the plaintiff in part payment of a bill due to him by the latter company. The court directed a verdict for the plaintiff for the amount of the notes and interest.
The defendant’s failure to pay the notes was attempted to be justified at the trial on the ground that the plaintiff was not a bona fide holder for value. The proof showed unmistakably that he was.
It was then attempted to show the amount of the indebtedness to the defendant of the Imperial Lumber Company, the payee of the notes. In a suit by that company against the maker, the materiality of such testimony is apparent, but it is equally clear that it can have no bearing upon the liability of the- defendant to a bona fide endorsee for value of negotiable paper, even if he had obtained them by endorsement, *256direct from the Imperial company, instead of through an intermediary. The trial court therefore properly excluded it.
For the same reason it was immaterial whether as contended hy defendant, the two companies were in fact identical, although there was ample proof that they were two distinct corporate entities.
It was insisted that the notes were made upon Sunday, and hence were invalid in the hands of an innocent holder for value. The law is to the contrary, and the general rule, as evidenced hy the trend of authority, is that the fact that negotiable paper was executed on Sunday is not a defence against a bona) fide holder for value, without notice, where there is nothing on the face of the paper to indicate that fact. 8 Cyc. 48, and cases cited; 3 R. C. L. 207, and cases cited; Cranson v. Goss, 107 Mass. 439.
It was further insisted that the notes were accommodation, paper. Conceding the contention that the defendant signed as an accommodation maker, that fact would not invalidate the notes in the hands of a bona fide holder for value, as plaintiff was shown to be. 3 R. C. L. 274, and eases cited; 3 Comp. Stat., p. 3738, § 29.
The judgment below was properly directed, and will be affirmed.
For affirmance—The Chancellor, Chibe Justice, Garrison, Swayzb, Trenchard, Parker, Bergen, Minturn, Kalisoh, Bogert, Yredenjburgh, White, Terhune, HepPENHEIMER, WILLIAMS, JJ. 15.
For reversal—None.